Coxe, J.
This is an infringement suit, based upon letters patent No. 218,300, granted to Mills and Hershey, August 5, 1879, for an improvement in hair-crimpers. The patent was declared invalid by Judge Ship-man in the circuit court for the district of Connecticut. Hershey v. Blakesley, 33 Fed. Rep. 922. That the parties to that action are, in legal contemplation, the same as the parties to the suit at bar, and that the records in the two actions are substantially identical, is conceded. The defendant has taken some additional testimony, but the complainant’s proofs are the same in every respect as those presented in Hershey v. Blakesley. I have examined the record and briefs, to discover a plausible theory upon which the two causes can be distinguished, so as to justify a re-examination of the issues presented. I find none. The courtis now asked to pass upon the same question which, after deliberate and careful consideration, has been decided by another judge of the same circuit, upon precisely the same testimony. There is no precedent for such a course. The matter is res judicata. The bill is dismissed.